Ames, J.
It appears to ns that the defendants were bound, by their contract, not merely to sell the coal to the plaintiff at the agreed price and to transport it to Port Richmond at their own expense, but also to deposit it on board a vessel or vessels, in order to be thence conveyed at the plaintiff’s risk and expense to Boston. It was an executory contract, looking to a future time for the delivery of the goods bought and the payment of the agreed price, and that future time was to be determined by the plaintiff at any point of time between the date of the contract and the first day of the following September. Under such a contract, the defendants were under no obligation to deliver till the plaintiff had notified them that he was ready to receive; and when they were so notified, it became their duty to deliver the coal on board ship at Port Richmond. To do this, they of course would be allowed a reasonable time; and the case finds that this operation would require a period of about three weeks. We think also that the contract imports that they were to ship the coal to the plaintiff; and that the true meaning of that stipulation is, that they were to find a vessel for that purpose, to deposit the coal on board of her, and to notify him of their doings by forwarding the customary bills of lading, or such other information as might be necessary or reasonable. The case finds that in regular course of business vessels were continually plying between Port Richmond and Boston ; and we must infer that the transportation of coal was an established and regular part of the business of such vessels. It would under the circumstances be as unreasonable to require that the plaintiff should have a vessel waiting to receive his coal whenever the defendants should be ready to deliver it at the port of delivery, as it would be to re. *139quire that the defendants should have the coal waiting and stored at that port until such time as the plaintiff should be ready to receive it on board a vessel. There is nothing in the contract that implies that the plaintiff was to select or designate a vessel, or that he had any right in that matter, except that the coal should be sent to him at his own expense and risk, by sea, according to the usual course of business, that is to say, by one or more of the numerous coasting vessels that were continually plying between Port Richmond and Boston. The defendants, by sending it in that manner, would have fulfilled their contract. The instructions of the presiding judge upon this point must therefore be considered appropriate and correct.
The option allowed as to the time of shipment was evidently intended for the benefit of the plaintiff, with some expectation perhaps, on his part, of taking advantage of the lowest rates and the most favorable time of shipment during the interval allowed. There is no stipulation as to the length of notice he should give the defendants of his decision, nor does it appear that he knew how much time they would require, after such notice, to complete the delivery. The option, to be beneficial to the plaintiff, required a precise and definite limitation of time. The length of time which the defendants would need, after notice of his decision, in order to complete the shipment, was wholly indefinite, and might depend on contingencies as to which it could hardly be expected that he would be well informed. It appears to us that the contract allowed him to express his option at any time not later than September 1; that it was sufficiently expressed by his letter of August 24; and that the fact that the defendants could not complete the delivery till after September 1 was immaterial.
The evidence offered by the defendants as to a local usage of the coal trade was properly rejected. It was an attempt, not to show a peculiar mode of doing business, but a local rule of law in the interpretation of written contracts, giving to them a meaning different from the obvious purport of the terms in which they are expressed. This, according to the rule laid down in Dickinson v. Gray, 7 Allen, 29, the law does not allow.
Exceptions overruled.